This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, PENNIX, and STEWART
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Martin FRANCO, Jr.
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                               No. 202100155

                           _________________________

                           Decided: 26 January 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Andrea C. Goode

   Sentence adjudged 19 April 2021 by a special court-martial convened at
   Marine Corps Base Camp Pendleton, California, consisting of a military
   judge sitting alone. Sentence approved by the convening authority: re-
   duction to E-1, confinement for 10 months, 1 and a bad conduct dis-
   charge.

                             For Appellant:
                    Commander C. Eric Roper, JAGC, USN




   1 The military Judge credited Appellant with having served 52 days’ pretrial con-
finement.
                 United States v. Franco, NMCCA No. 202100155
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2